Citation Nr: 1712337	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-02 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2. Entitlement to service connection for fibrosarcoma and leiomyosarcoma of the testicle (claimed testicular cancer), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by RO. 

In June 2015, the Veteran testified at a hearing at the RO before the undersigned. A transcript of the hearing is included in the electronic case file. 

The Board remanded these issues in November 2015 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's claimed service in the Republic of Vietnam during the Vietnam era could not be verified.

2. The Veteran's diabetes mellitus did not manifest during service or within one year of separation and was not shown to be attributable to incident or event of his period of service, to include as result of exposure to herbicide agents therein.

3. The Veteran's testicular cancer did not manifest during service or within one year of separation and was not shown to be attributable to incident or event of his period of service, to include as result of exposure to herbicide agents therein.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for fibrosarcoma and leiomyosarcoma of the testicle (testicular cancer) are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2009. The claims were last adjudicated in August 2016.

The duty to assist the Veteran has also been satisfied. The Veteran's service personnel and treatment records and all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims. The Veteran has not identified any other outstanding records that are pertinent to the issues. 

The appeal was remanded to the RO in November 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ make additional attempt to verify the Veteran's in-country service in Vietnam. The AOJ attempted to verify the Veteran's in-country service in Vietnam. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for a VA examinations. 

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus and hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, diabetes mellitus and malignant tumors are chronic diseases.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Additionally, Veterans who during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran contends that he has diabetes mellitus and residuals of left testicular cancer that onset due to herbicide exposure during his service in the Republic of Vietnam. He asserts that he had temporary duty (TDY) service in Vietnam from January 1968 to March 1968 assigned to the 5th Special Forces Group. 

Service treatment records contain no documentation of complaints of or treatment for diabetes mellitus or testicular cancer.

April 1985 private treatment records document the treatment the Veteran received for a tumor of the left testis. A July 1985 surgical pathology report documents a diagnosis of leiomyosarcoma. August 2003 treatment records document the treatment the Veteran received for poorly controlled diabetes, type II.

Though the Veteran had diabetes mellitus and leiomyosarcoma of the left testicle, the preponderance of the evidence is against a finding of a linkage between the onset of the current disabilities and a period of service to include exposure to Agent Orange therein. Here, the Veteran's service in Vietnam could not be verified. His personnel service records do not indicate that the Veteran stepped foot in Vietnam.

The Veteran's Report of Transfer or Discharge from the Armed Forces (DD Form 214) reflects that he had active service from July 3, 1967 to July 2, 1970 and had no foreign or sea service. His DA 20 reflects that he had service at Fort Bliss, Texas from July 3, 1967 to September 1, 1967; Fort Gordon, Georgia from September 1, 1967 to October 27, 1967; and, Oakland Army Base, Oakland, California from October 27, 1967 until his discharge in July 1970. 

There is no foreign and/or sea service noted in the DD 214. The Veteran's military occupational specialty was noted as Military Policeman. In that portion of the DD 214 indicating "education and training completed," there is no mention of Special Forces, Airborne qualification or other training consistent with his account of military service. See 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 

Similarly, an extract from the Veteran's military personnel record does not indicate he received any foreign service awards. It also indicates that the Veteran received training as a cook and a military policeman. The Veteran's record of appointments and reductions indicates that all promotion orders were issued from units in Oakland Army Depot in California. 

In whole, these records are highly probative to the determination that the Veteran did not serve in Vietnam. They were generated with the specific view of recording the events they describe. In this respect, they are akin to official records, which generally enjoy a high degree of probative value in the law. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

A July 1994 letter from the Department of the Army to the Bureau of Alcohol, Tobacco and Firearms (ATF) reports that the Veteran was assigned to the Oakland Army Base, Oakland, California as a military policeman and had no foreign service. Thus, another agency has found that the Veteran's account of Vietnam service is not substantiated. Finally, report from the National Archives and Records Administration (NARA) found there was no evidence in the Veteran's file to substantiate that he had service in the Republic of Vietnam.

The Veteran submitted what appears to be a Vietnam Ration Card and his identification cards of the Military Assistance Command Vietnam (MACV) in support of his assertion that he had service in Vietnam. He also submitted travel orders from the Department of the Army dated in January 1968 that covers a period from January 1968 to June 1968. However, these travel orders only authorize travel from Oakland Army Base to points within the Continental United States. There is no authorization or indication of travel outside of the United States.

The Veteran has argued that he was somehow selected for temporary duty in Vietnam, which has not been recorded. However, and apart from all the evidence reviewed above, there is no plausible explanation, or indeed theory as to how this occurred, especially given that there were  undoubtedly other military police personnel in country Vietnam at all times relevant. Given these facts, the Veteran's in-country service in Vietnam (i.e., a showing that the Veteran set foot in Vietnam or served in the inland waterway) is not verified, service connection for diabetes mellitus and fibrosarcoma and leiomyosarcoma of the testicle (testicular cancer) is not warranted on the presumptive basis. See 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e). 

Additionally, there is no evidence of diabetes mellitus or malignant tumor shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish diabetes mellitus or malignant tumor. In sum, characteristic manifestations sufficient to identify the disease (diabetes mellitus and malignant tumor) entity were not noted. Additionally, there is no assertion of continuity of or evidence of diabetes mellitus or malignant tumor within one year of separation from service. Thus, service connection cannot be awarded. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Further, though the Veteran had diabetes mellitus and fibrosarcoma and leiomyosarcoma of the testicle (testicular cancer), the evidence does not serve to link the onset of the diabetes mellitus and fibrosarcoma and leiomyosarcoma of the testicle (testicular cancer) to the period of active service, to include exposure to herbicide agents therein. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no credible evidence or opinion that even suggests that there existed a medical relationship, or nexus, between the diabetes mellitus and fibrosarcoma and leiomyosarcoma of the testicle (testicular cancer) and the Veteran's active service, to include exposure to herbicide agents therein. 

The Veteran was not afforded a VA examination. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no diabetic or testicular tumor injury or disease in service, and that symptoms of diabetes mellitus and fibrosarcoma and leiomyosarcoma of the testicle (testicular cancer) were not present in service or for many years thereafter, no examination is required.     

The only other evidence supporting these claims is the various general lay assertions. The Veteran is competent to allege he was exposed to herbicide agents during his period of service. However, such exposure was simply not verified and he is a lay person and is not competent to establish that he had diabetes mellitus and testicular cancer as a result. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is not competent to opine as to the cause of his current diabetes mellitus and testicular cancer residuals. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, the claims of entitlement to service connection for diabetes mellitus and fibrosarcoma and leiomyosarcoma of the testicle (testicular cancer) must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, type II is denied. 

Service connection for fibrosarcoma and leiomyosarcoma of the testicle is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


